Citation Nr: 1757283	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-28 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to January 19, 2011, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 from April 1, 2011, for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel

INTRODUCTION

The Veteran had active service from April 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, which granted service connection for PTSD and assigned an initial 10 percent rating, effective April 6, 2007.  

Before the matter was certified to the Board, in a March 2011 rating decision, the RO granted a temporary total rating for PTSD effective January 19, 2011, due to hospitalization over 21 days.  The 10 percent disability rating was continued, effective April 1, 2011.

In an April 2012 rating decision, the RO increased the initial rating for PTSD to 50 percent, effective April 6, 2007.  The 100 percent rating from January 19, 2011 was continued due to hospitalization over 21 days.  An evaluation of 50 percent was assigned from April 1, 2011. 

The issue of entitlement to an initial rating in excess of 50 percent from April 1, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to January 19, 2011, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity; the symptoms did not cause deficiencies in most areas, or total occupational and social impairment.  





CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 prior to January 19, 2011, for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2010).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's PTSD has been rated under the criteria contained in the General Rating Formula for Mental Disorders.  

Under those criteria, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims (Court) held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in most areas.'"  Id. 

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  The Board notes that effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in March 2016.  Consequently, the DSM-5 is for application to his appeal.  The DSM-5 does not contain information regarding GAF scores.  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

VA treatment records from April 2007 to March 2009 demonstrate that the Veteran participated in group therapy and individual therapy for PTSD.  In an April 2007 VA medical health treatment note, PTSD was assessed.  At that time it was noted that the Veteran was cognitively intact, conversant, and had a supportive spouse.  A GAF score of 52 was assigned.  Subsequent records note PTSD symptoms of lowered frustration tolerance, intrusive thoughts, being easily startled, hypervigliance, and avoidance of crowds.  The records note that the Veteran had a stable relationship with his wife.  He denied suicidal or homicidal ideation and there was no finding of loss of consciousness or flight of ideas.  The Veteran was found to be oriented and cooperative and had good grooming and eye contact.  

The Veteran was provided a VA examination in July 2009.  At that time, it was noted that the Veteran had been married to his second wife since 2004.  He described an amicable relationship with his wife.  The appellant reported that he maintained regular brief contact with his mother and sister.  Additionally, he had 2 friends whom he maintained contact with via phone.  The examiner noted that the Veteran limited his social contacts by his general reluctance to be around others and by his not having a driver's license.  His leisure activities included watching television, riding bicycles, household chores and maintenance, and using the computer.  The examiner reported that the Veteran had a very limited range and depth of social contacts, primarily limited to immediate family members.  

On physical examination, the Veteran's general appearance was clean and casually dressed and his psychomotor activity was tense.  His speech was spontaneous, clear, and coherent and his attitude toward the examiner was described as cooperative, attentive, irritable, and sarcastic.  The Veteran had a constricted affect, his mood was anxious and dysphoric, and his attention was intact.  He was oriented to person, place, and time.  His thought process and content was unremarkable, he understood the outcome of behavior, and had above-average intelligence.  There was no evidence of delusions or hallucinations.  There was also no finding of inappropriate behavior.  With regard to obsessive/ritualistic behavior, the examiner noted that the Veteran is highly cognizant when at home and in public about "having something at my back."  He checks locks and outside lights at his home several times a night.  It was noted that the Veteran had sporadic panic attacks over the years, but none in the most recent years.  There were no homicidal or suicidal thoughts.  The Veteran had good impulse control, the ability to maintain minimum personal hygiene, and normal memory.  

With regard to the activities of daily living, the examiner indicated that the Veteran's PTSD had a slight effect on household chores, traveling, and engaging in sports/exercise.  It had a moderate effect with shopping and other recreational activities.  

The Veteran's PTSD symptoms included difficulty sleeping, irritability or outburst of anger, difficulty concentrating, hypervigliance, exaggerated startle response, avoidance, feeling of detachment and estrangement, intrusive memories, and markedly diminished interest or participation in significant activities.

Occupationally, the Veteran was self-employed as a web designer.  It was noted that the Veteran had numerous jobs over the years, which were interrupted by his alcohol and drug use and problems getting along with co-workers.  However, in recent years, he had been unable to secure work due to his past legal convictions.  

Following evaluation of the Veteran, the examiner assigned a GAF score of 60.  The examiner opined that the Veteran had manifested moderate to severe impairments in psychosocial-occupational functioning since his return from Vietnam.  The examiner indicated that with regard to effects of PTSD on occupational and social functioning, the disability did not cause total occupational and social impartment.  However, PTSD signs and symptoms did result in deficiencies in most areas as the Veteran had limited tolerance for verbal interaction with family members due to continued irritability and impatience.  Further, the Veteran is prone to sadness and anger when thinking of his Vietnam experience.  The examiner also opined that the Veteran's PTSD caused reduced reliability and productivity as the Veteran has active PTSD symptoms which limit his tolerance for being around other people.  

The evidence following the examination shows that the Veteran continued to receive medical treatment for his psychiatric symptoms.

The Veteran was provided an additional VA examination in October 2010.  On physical examination, the Veteran's general appearance was found to be clean, neatly groomed, and appropriately and casually dressed.  His psychomotor skills and speech were unremarkable and his attitude toward the examiner was cooperative, friendly, relaxed, and attentive.  The Veteran's affect was normal, his mood was good, and his attention was intact.  Thought process and content were unremarkable and there were no delusions.  With regard to judgment, the Veteran understood the outcome of behavior.  He had average intelligence.  There were no hallucinations, obsessive/ritualistic behavior, panic attacks, or inappropriate behavior.  There were also no homicidal or suicidal thoughts or episodes of violence.  The Veteran had good impulse control and the ability to maintain minimum personal hygiene.  The examiner determined that there was no problem with activities of daily living.  The Veteran's memory was also found to be normal.

The Veteran's PTSD symptoms included feelings of detachment and estrangement from others, difficulty falling and staying asleep, and recurring distressing dreams.

At the time of the examination, the examiner noted that the Veteran was unemployed, having retired in 2009.  A GAF score of 62 was assigned.  The examiner determined that there was no increase in severity since the previous VA examination. 

Subsequent records reveal continued psychological treatment for PTSD.  In a November 2010 record, the Veteran reported the he remained in a supportive relationship with his wife.  He also reported that he would be spending the Thanksgiving holiday with his mother.  Although he had not been able to ride his bicycle due a back injury, he occasionally attended his step daughter's swim meets.  On mental status examination, the Veteran was found to be well groomed and neatly attired.  He was pleasant, easily engaged, and his speech was of normal rate, tone, and volume.  Eye contact was established and maintained and his mood was euthymic with moderate range of affect.  Thoughts were well organized and goal directed and there was no evidence of hallucinations.  He denied suicidal or homicidal ideation.  Insight and judgment were adequate.  It was noted that the Veteran continued to endorse sleep, mood, and nightmare symptoms.  A GAF score of 55 was assigned.  

Analysis

Applying criteria set forth above to the facts in this case, the Board finds that, the preponderance of the evidence is against assignment of an initial rating in excess of 50 percent prior to January 19, 2011.

As summarized above, the Veteran's PTSD symptoms were shown to include difficulty sleeping, irritability or outbursts of anger, difficulty concentrating, hypervigliance, exaggerated startle response, avoidance, feeling of detachment and estrangement, intrusive memories, and markedly diminished interest or participation in significant activities.  Such symptoms are contemplated by the current 50 percent evaluation and have been determined to cause occupational and social impairment with reduced reliability and productivity.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent.  In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with or more nearly approximates the criteria required for 70 percent evaluation during this period of the appeal.  Although the July 2009 VA examiner concluded that the Veteran's symptoms have caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, the Board finds that such assessment is not supported by the evidence of record.  

Specifically, as set forth in more detail above, the evidence shows that the Veteran did not exhibit illogical or irrelevant speech; near continuous panic attacks; spatial delusions; impaired impulse control; spatial disorientation; or an inability to establish and maintain effective relationships.  Further, there was no indication of neglect of personal appearance and hygiene or suicidal ideation.

As detailed herein, obsessional rituals were noted during July 2009 VA examination, which is contemplated by the 70 percent disability rating.  However, such symptom has not been shown to impact the Veteran's overall ability to function socially or occupationally.  Notably, in subsequent medical evidence, to include the October 2010 VA examination report, such symptom was not present.  Moreover, even considering such symptom, there is no finding that the overall disability picture caused occupational and social impairment with deficiencies in most areas.  Socially, the Veteran reported that he had been married to his second wife since 2004 and indicated that they had a supportive relationship.  While it was noted that the Veteran did not have a large number of social friends, he reported having relationships with his mother and sister and indicated having 2 friends with whom he maintained a relationship over the telephone.  Although the Veteran denied engaging in any social activities, VA treatment records indicate that he attends his step daughter's swim meets and planned to visit his mother for the Thanksgiving holiday.  In view of the record in its entirety, the Board finds that the Veteran's PTSD symptoms do not indicate a disability picture commensurate with the next-higher 70 percent rating.

In summary, the Board has considered the Veteran's PTSD symptoms that affect his level of occupational and social impairment.  After so doing, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent prior to January 19, 2011.


ORDER

Entitlement to an initial rating in excess of 50 percent prior to January 19, 2011 for posttraumatic stress disorder is denied.


REMAND

In correspondence received in September 2016, the Veteran's representative reported that the Veteran's PTSD symptoms had worsened since his last VA examination.  It was noted that the Veteran had started drinking again and reported increased depression and irritability.  The Veteran was last examined for his service-connected PTSD in October 2010.  The Board finds that based on the foregoing, an additional examination should be provided on remand to ascertain the severity of the Veteran's service-connected psychiatric disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown 6 Vet. App. 377 (1994).

Additionally, in the above-referenced statement, the Veteran's representative asserted that the Veteran continued to receive VA medical treatment for his service-connected PTSD.  On remand outstanding medical records must be obtained.

Lastly, resolution of the claim discussed above may have an impact on the Veteran's claim for a TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for a TDIU should be held in abeyance, pending the development and readjudication of the PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for the Veteran's service-connected PTSD.  Specifically, records since March 2012 must be obtained.

2.  Schedule the Veteran for a VA examination to determine the severity of his PTSD.  Access to records in the Veteran's electronic claims file should be made available to the examiner for review in connection with his or her opinion.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD. 

3.  After the actions above have been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


